Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 1, 2007, convicting her of assault in the third degree and criminal possession of a weapon in the fourth degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Florio, J.E, Covello, Balkin and Leventhal, JJ., concur.